Citation Nr: 0834338	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the veteran's request to 
reopen his claims for service connection.  The veteran's 
claims are currently under the jurisdiction of the St. 
Petersburg, Florida RO.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing is associated with the appellant's claims 
folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in March 1995, the RO declined to 
reopen a claim of entitlement to service connection for 
hepatitis; the veteran was notified of the decision but he 
did not initiate a timely substantive appeal.

2.  The evidence associated with the claims file subsequent 
to the March 1995 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the March 1995 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for hepatitis.

3.  In March 1995, the RO declined to reopen a claim of 
entitlement to service connection for PTSD.

4.  The evidence associated with the claims file subsequent 
to the March 1995 rating decision is neither cumulative nor 
redundant of evidence previously of record; it relates to 
previously unestablished facts necessary to substantiate the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 1995 rating decision which declined to 
reopen a claim of entitlement to service connection for 
hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The additional evidence presented since the March 1995 
rating decision is not new and material, and the claim of 
entitlement to service connection for hepatitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The RO's March 1995 decision which declined to reopen a 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

4.  Evidence received since the March 1995 rating decision is 
new and material and the appellant's claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).


Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran is seeking to reopen his claims of entitlement to 
service connection for hepatitis and PTSD.  By a decision 
dated in April 1993, the Board declined to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis and denied a claim of entitlement to service 
connection for PTSD.  In June 1994, the veteran filed to 
reopen his claims.  By a rating decision dated March 1995, 
the RO declined to reopen the claims for service connection 
for hepatitis and PTSD as new and material evidence had not 
been presented.  In March 2001, the veteran filed a claim to 
reopen the claims.  The denial was confirmed in an October 
2001 rating decision based on a determination that new and 
material evidence was not submitted to reopen the claims. 

A.  Hepatitis

The evidence of record at the time of the March 1995 rating 
decision consisted of the following:

The record contained service medical records that show that 
the veteran was hospitalized for infectious hepatitis from 
July 1969 to October 1969.  The September 1970 separation 
examination showed no hepatitis residuals.  

Following separation from service, the veteran was reportedly 
hospitalized in June 1972 for hepatitis at Baptist Memorial 
Hospital in Memphis, Tennessee.  While records for that 
period of hospitalization have not been obtained, a medical 
statement dated in June 1972 was received from Charles R. 
Arkin, M.D., which indicated that the June 1972 period of 
hospitalization was for hepatitis.  The Board noted in its 
April 1993 decision that although a letter was sent to the 
veteran by the RO in September 1990 requesting that he sign 
and return an authorization form to allow the VA to obtain 
records from Baptist Memorial Hospital, a response was not 
received from the veteran.  

A VA examination dated May 1989 noted history of hepatitis 
and it was noted that the veteran failed to report for a 
laboratory work-up for hepatitis.  A January 1991 VA 
examination revealed no evidence of jaundice and the liver 
was not palpable.  The diagnosis made was asymptomatic 
hepatitis, rule out carrier hepatitis.  Following this 
examination, laboratory tests were completed which indicated 
the hepatitis A antibody test to be nonreactive.  

At an October 1990 RO hearing, the veteran testified that he 
experienced a relapse of hepatitis in 1988.  No indication 
was given by the veteran at that time regarding whether 
treatment had been received and, if so, where.  

VA hospitalization report dated in June 1994 indicated liver 
function tests were normal.  It was noted that the veteran 
reported that he had hepatitis in service and was 
hospitalized for four months and was now going into liver 
cirrhosis.  The examiner noted that the veteran had no 
evidence to back up his statement that he was getting 
cirrhosis and continued to claim that this was a problem for 
which he should be service connected even when presented with 
normal liver functions tests.  

At an October 1994 RO hearing, the veteran testified that he 
was hospitalized for four months for infectious hepatitis in 
San Diego.  He stated he had a relapse and almost died, was 
put on two weeks light duty and then sent to Vietnam.  The 
veteran testified that from his hepatitis in service he had 
scarring, necrosis, and damage to his liver.  He stated the 
necrosis has progressed to cirrhosis or cancer now.  He 
indicated he had a benign tumor on his L4 vertebrae which was 
due to his liver.

The evidence of record subsequent to the March 1995 rating 
decision consisted of the following:

The record includes a VA pathology report dated in 1996 
showing liver biopsy results of a liver with minimal 
inflammation.  The added comment was a diagnosis of hepatitis 
was not histologically warranted.  Blood tests done in 
October 1996 showed hepatitis A was not detected and 
hepatitis B core Ab was positive.  

VA outpatient treatment records dated January 2001 showed 
that the veteran was seen at the hepatology clinic with 
complaints of icterus and dark colored urine.  He was not 
feeling well. He had flu like symptoms and had a low grade 
temperature.  The veteran reported eating raw oysters in the 
last month or so.  He denied use of drugs, cocaine, or 
alcohol.  It was later noted that the veteran had acute 
hepatitis with a history of hepatitis B and C and alcohol 
abuse.  The aspartate aminotransferase (AST)/ alanine 
aminotransferase (ALT) levels were elevated in an alcoholic 
liver disease pattern.  The veteran gave a history of 
drinking two quarts of beer per week and had a history of 
cocaine use, discontinued one year ago, but continued 
marijuana usage.  He had no intravenous drug use history.  On 
January 17, 2001 a medical student noted the AST/ALT levels 
were elevated in a viral pattern, he suspected hepatitis A 
possibly due to oyster ingestion versus toxicity from taking 
a Theraflu overdose.  On January 18, 2001 the ultrasound done 
showed acute hepatitis and no obstruction.  Hepatitis A and 
hepatitis B screens were negative.  The physician stated the 
hepatitis was probably drug induced give the large amounts of 
Tylenol ingested by the veteran prior to admission as well as 
alcohol/oysters.  Laboratory tests in February 2001 for 
hepatitis C were positive, but the RNA (riboneucleic acid) 
test was negative on several occasions.  The outpatient 
records showed the laboratory enzyme results were within 
normal limits.  On February 19, 2001, the physician related 
the acute hepatitis was resolved and suspected Tylenol 
overuse versus alcohol injury as the cause.  In September 
2002, the veteran had a liver biopsy and the diagnosis was 
chronic hepatitis with moderate steatosis, grade 1, stage 1.  
The iron stain was negative.  The veteran was noted to carry 
a current diagnosis of hepatitis C.

At his April 2003 RO hearing, the veteran testified being 
treated for hepatitis in service in 1969.  He stated he had a 
relapse in 1972, which he treated himself.  He reported that 
the first time he actually sought treatment for a liver 
condition following discharge was in approximately 1989 at 
the VAMC in Memphis.

In February 2005, the veteran underwent a VA liver 
examination.  After review of the claims file and physical 
examination, the examiner diagnosed infectious hepatitis, 
1969; and recurrent hepatitis secondary to substance abuse 
and alcohol.  The examiner opined that the chronic hepatitis 
situation was not caused by or the result of the initial bout 
of infectious hepatitis in 1969, but rather was because of 
repeated insults to the liver from substance abuse, excessive 
acetaminophen or a combination of the above with alcohol.  

At his January 2007 Board Central Office hearing the veteran 
testified that he donated blood while in service; the 
orderlies were not wearing gloves and it was very unclean.  
He also indicated going to Mexico and eating seafood as a 
possible cause of his hepatitis in service.  The veteran 
stated that while hospitalized in service had a relapse and 
went into a coma, but when he awoke his enzymes had come down 
and he was placed on light duty.  Later he received orders to 
go to Vietnam.  He testified that while in Vietnam he was in 
contact with blood almost daily.  After being discharged from 
service he indicated he had a relapse in 1972 and three 
occurrences since that time.  The veteran stated he was 
recently given a diagnosis of hepatitis C.  The veteran 
believed that his examination in February 2005 was 
inadequate.

VA treatment records dated in March 2006 showed chronic 
hepatitis B and C.

At an April 2008 VA examination, the veteran reported 
donating blood while in service and had blood drawn by those 
who did not use gloves.  He denied using illicit drugs and 
having a blood transfusion.  The veteran reported a history 
of risky sexual behavior in Mexico and Vietnam.  The 
examination showed a diagnosis of cirrhosis of the liver.  
The examiner stated that it did not appear that this 
condition was related to complaints of hepatitis symptoms.  
His cirrhosis of the liver was more likely related to NSAID, 
substance abuse, and alcohol.  The examiner further noted 
that the veteran had a history of hepatitis A with jaundice 
while on active duty; however, this condition resolved and he 
was able to serve in Vietnam.  There was no current 
laboratory evidence of hepatitis B or C.  

In August and September 2008, the veteran submitted 
additional evidence with written waiver of initial RO 
consideration.  The medical evidence submitted is already of 
record; however, on the submitted copy of the veteran's 
hospital report in 1969 it is written by hand "(1) had 
relasp and almost died...; (2) nicrossis begins/cirrossis 
Today; (3) AlfaBeta Interferon?; 1969 Nicrossis began; 2002 
cirrossis present".  These handwritten annotations are not 
present on the original report in the veteran's service 
medical records.  A July 2006 letter from Memphis and Shelby 
County Health Department notified the veteran that he had 
tested positive for hepatitis C.

The evidence received after the March 1995 rating decision is 
merely cumulative of evidence previously of record in that it 
contains the veteran's allegations that his current liver 
disease was contracted while in service.  What was missing at 
the time of the March 1995 decision and what is missing now, 
is medical evidence linking any current liver condition to 
service.  

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.



B.  PTSD

The evidence of record at the time of the March 1995 rating 
decision consisted of the following:

Service medical records which reveal no evidence of a 
psychiatric disorder while in service.  

At a June 1989 VA examination, the diagnostic impression was 
rule out PTSD, an examiner specifically noted that it was  
difficult to ascertain or obtain a specific stressor from the 
veteran which would support a diagnosis of that condition.  

In May 1990, a private psychological evaluation was performed 
by Brian G. Murphy, Ph.D. at which time the diagnostic 
impression rendered was PTSD, and mixed personality disorder 
features.  

Treatment records dated April to May 1990 from the Office of 
Mental Health and Substance Abuse, State of Louisiana include 
diagnoses of PTSD, dysthymic disorder versus atypical 
depression, mixed substance abuse, dysthymic disorder, and 
rule out mixed personality disorder.

At an October 1990 RO hearing the veteran testified that he 
had nightmares and flashbacks about when he lived on Hill 55 
and the trauma that occurred on a daily basis.  The veteran 
indicated that he participated in combat and saw people shot, 
blown up, and burned to death.  He also related that he was 
shot at, bombed, and gassed and was required to shoot things 
floating in the water at Nemo Bridge.  He witnessed the 
explosion of a helicopter shortly after refusing an order to 
board it and he was scared by a large spider.  He also 
witnessed killings at the airport in Da Nang.  

A letter dated March 1992 from the Commandant, Headquarters 
United States Marine Corps, Quantico, Virginia stated that 
the summary of stressful events reported by the veteran was 
insufficient for the purpose of conducting verification 
research.  A letter was sent to the veteran in April 1992 by 
the RO informing him that his reported stressors needed to be 
described in more detail to enable the Marine Corps to 
conduct verification research, but a response was never 
received from him.  

VA hospital records dated in May 1994 show symptoms related 
to personality dysfunction.  

At an October 1994 RO hearing, the veteran testified that he 
participated in combat on Hill 55 and was on Operation 
Doughboy.  He witnessed dead bodies from napalm and also 
witnessed the shooting of women and children by his friends.  
The veteran described following a Vietnamese woman and his 
participation in a criminal act in which he sexually 
assaulted the woman and then when it was his friend's turn, 
the friend shot her in the head.  He also reported witnessing 
another criminal incident in which a Vietnamese girl was 
brought back on the base and someone put a flare inside of 
her and melted her and then four or five people shot her.  
The veteran indicated that he was a radio operator and 
participated in patrols.  

The evidence of record subsequent to the March 1995 rating 
decision consisted of the following:

At an April 2003 RO hearing, the veteran testified that he 
participated in combat in Vietnam on Hill 55.  From Hill 55 
he moved to Hill 244 in which he also participated in combat 
operations.  He counted the bodies, 17 killed in action.  The 
veteran did not recall the names of those killed or wounded.  
The veteran stated that this took place in August 1970.  He 
was assigned to the 1st Battalion, 1st Marines Headquarters.  
He stated that he mostly guarded the perimeter and made sure 
that no one was going through the wire.  He was later 
transferred to 3rd Battalion, 1st Marines and was discharged 
from that unit.  The veteran also described a stressful event 
in which he had to kill a spider which was as big as a 
football.  

The March 1995 rating decision declined to reopen the 
veteran's claim for PTSD based on vague memories of alleged 
events he witnessed during service in Vietnam without any 
specific event dates, places, or names of other Marines 
involved.  As the testimony from the April 2003 RO hearing 
does specifically note a date and unit designation of at 
least one specific stressor, the Board finds that to fairly 
assess the evidence, the claim must be re-opened and reviewed 
on the basis of the entire record.  Accordingly, the claim is 
re-opened.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in June 2001, July 2005, and March 2008 of the 
information and evidence needed to substantiate and complete 
a claim based on submission of new and material evidence, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The July 2005 letter also provided appropriate information to 
the veteran on the definition of new and material evidence 
and the evidence necessary to support the claim for service 
connection for a back disorder.  The veteran has been 
adequately informed of the specific information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until May 2006.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because new and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hepatitis and the claim for service connection 
for PTSD has been reopened and remanded.  Any questions as to 
the disability rating or the effective date to be assigned 
are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  

The veteran requested and testified at a Board Central Office 
hearing and at numerous RO hearings.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence having not been presented, the 
claim for service connection for hepatitis is not reopened; 
the appeal is denied.

New and material evidence has been presented regarding the 
claim of service connection for PTSD, and the appeal is 
reopened.


REMAND

The veteran claims he has PTSD related to combat stressors he 
experienced in Vietnam.  Verification of the claimed 
stressors through the Marine Corps Historical Center in 
Quantico, Virginia is again requested in light of the 
evidence presented.

In August and September 2008, the veteran submitted 
additional evidence with written waiver of initial RO 
consideration.  Within these documents, the veteran claims to 
have been awarded a Bronze Star Medal and a Combat Action 
Ribbon for his service in Vietnam.  

A remand is necessary to ensure that the evidentiary record 
is complete. 

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors within a three month 
period, to include relevant unit 
designations at the company and battalion 
levels.

2.  The RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  This 
should specifically include obtaining the 
veteran's complete service personnel 
records.

3.  The veteran contends that he was 
awarded a Bronze Star Medal and a Combat 
Action Ribbon.  The RO should attempt to 
verify whether the veteran received these 
decorations for his service in Vietnam.

4.  Taking into account all information 
obtained in accordance with paragraphs 1, 
2, and 3 the RO must review the claims 
file and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, together with a copy of the DD 
214 and this remand, and all associated 
documents should be sent to the Marine 
Corps Historical Center in Quantico, 
Virginia.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

5.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The RO must 
specify for the examiner the stressor or 
stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

6.  After undertaking any other 
development deemed appropriate, the RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA 
and any other applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


